Citation Nr: 0737242	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-07 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
20 percent for right eye vision loss.

2. Entitlement to an initial disability rating in excess of 
10 percent for right eye corneal edema.


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted compensation under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) and assigned a 10 
percent disability rating for right eye corneal edema and 
right eye vision loss.  A March 2004 Decision Review Officer 
(DRO) decision increased the disability rating of the right 
eye vision loss to 20 percent.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 20 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran did not withdraw his claim, the matter 
remains before the Board for appellate review.

The Board notes that the veteran submitted a claim in August 
2006 for an earlier effective date for the veteran's two 
compensated disabilities.  He asked for effective dates 
earlier than November 14, 2005.  In a Deferred Rating 
Decision dated in July 2007, the RO observed that the issue 
of an effective date earlier than November 2005 was 
essentially moot because compensation had already been 
awarded effective from November 20, 2002.  However, there is 
no indication that the veteran was advised of this 
determination.  Correction action is therefore necessary.

The Board notes that the veteran originally filed a Notice of 
Disagreement to the additional issue of total disability 
rating based on individual unemployability (TDIU) in July 
2003.  The veteran later withdrew his appeal for TDIU in 
August 2004.  The Board finds that the issue is not in 
appellate status and no further consideration is required.  
38 U.S.C.A. § 7105 (West 2002).


The Board also notes that on VA Form 9, which was received at 
the RO in March 2004, the veteran indicated that he desired 
to attend a hearing to be conducted by a Veteran's Law Judge 
at the RO.  The veteran was informed of the date and time of 
the scheduled August 2007 hearing in a June 2007 letter.  The 
veteran failed to attend the hearing without explanation.  
There is no evidence that the veteran requested a new hearing 
and no motion to reschedule has been received.

The issue of entitlement to an initial compensation for right 
eye corneal edema is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's has corrected vision up to 20/50 in his right 
eye and 20/25 in his left eye, with full range of motion for 
both eyes and no diagnosis of unilateral or bilateral 
aphakia.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for right eye vision loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.75, 4.83a, 4.84a, Diagnostic Codes 6070, 
6076-6078 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an appeal of an initial disability 
rating or effective date assigned when service connection is 
granted, such notice of service connection elements are not 
required after the claim is granted.  Id. at 494.  Instead, 
VA must only provide in later mailings the information that 
is necessary for the veteran to achieve a higher initial 
rating for his service-connected disability.  Id.  (citing 
38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In this case, the RO did provide the appellant with notice in 
November 2002 and January 2003, prior to the initial decision 
on the claims in April 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of the notice 
were met in this case.  The RO informed the veteran about the 
information and evidence that is necessary to substantiate 
his claims for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).  Specifically, 
the November 2002 notice letter stated, in pertinent part, 
that in order to entitlement to compensation, the RO needed 
evidence showing that there was an additional disability not 
the result of the veteran's willful misconduct, that the 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical, surgical 
treatment or examination, and the cause of such disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the  hospital care, medical or surgical treatment, 
or examination.  A May 2003 notice letter also informed the 
veteran that to establish an increased rating, the veteran 
must demonstrate that the condition has gotten worse.  He was 
also informed of the information necessary to achieve a 
higher initial rating for his disability in a March 2004 
Statement of the Case (SOC).  See Dingess, 19 Vet. App. at 
494 (explaining that once a service-connection claim is 
granted, the RO must only inform the veteran of what is 
necessary to achieve a higher initial rating.).

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2002 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
would, if necessary, request medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also informed in the November 2002 notice letter that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.  The 
January 2003 notice letter informed the veteran that VA was 
obtaining a medical examination on his behalf.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the January 2003 
notice letter informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

The November 2002 letter informed the veteran that he could 
submit evidence pertaining to his claim and provided him with 
specific examples of types of relevant evidence, such as 
medical records, employment records, or records from other 
Federal agencies. The letter thus informed the veteran to 
provide any evidence in the claimant's possession that 
pertains to the claim because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.  See 38 C.F.R. § 3.159(b)(1) 
(2007).

The Board notes that the veteran submitted an October 2007 
statement within the 90-day period following the September 
2007 notice letter informing the veteran of the certification 
of his appeal.  The October 2007 statement did not include a 
waiver of review by the agency of original jurisdiction.  See 
38 C.F.R. §§ 19.31, 20.1304 (2007).  The veteran alleges 
blindness to his right eye and anxiety attacks.  Such 
argument was essentially a reiteration of argument previously 
set forth and considered by the RO.  Therefore, the Board 
finds that the veteran is not prejudiced by the adjudication 
of the appeal.

The duty to assist the veteran has been satisfied in this 
case.  The veteran was afforded four VA examinations in 
February 2002, June 2003, June 2004, and July 2007.  The 
veteran's service medical records as well as his VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claims.  VA has 
further assisted the veteran throughout the course of this 
appeal by providing them with a SOC and two Supplemental 
Statement of the Case (SSOC), which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis
The veteran was originally granted compensation under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) for right eye 
vision loss related to VA cataract surgery with a 10 percent 
evaluation in a rating decision of April 2003 that is under 
appeal.  A June 2003 rating decision continued the evaluation 
and a March 2004 DRO decision increased the disability rating 
to 20 percent, effective from November 2002 (date of claim).  
An April 2006 rating decision continued the 20 percent 
disability evaluation.  

The veteran was awarded compensation under Diagnostic Code 
6028.  Diagnostic Code 6028 rates postoperative disorders due 
to cataracts, senile, and others as impairment of vision and 
aphakia.  See 3.8 C.F.R. § 4.84a (2007), Diagnostic Code 
6028.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when entitlement to compensation is awarded for 
that disability.  See, e.g., Fenderson, 12 Vet. App at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting compensation would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous...."  See., e.g., Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2007).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a (2007), Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2007).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2007).  

A 20 percent disability evaluation is assigned in the 
following situations: (1) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a (2007), Diagnostic 
Codes 6077 and 6078.  

A 30 percent disability evaluation is assigned in the 
following situations: (1) when vision in both eyes is 
correctable to 20/70; (2) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/100; (3) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/200; or (4) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 15/200; (5) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 10/200; (6) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 5/200; or (7) when vision in one eye can only 
perceive light and vision in the other eye is correctable to 
20/40.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6070, 
6076-6078.

The veteran has been afforded four VA examinations and was 
given three optical examinations when being treated by a VA 
facility in Chicago, Illinois.  Addressing the examinations 
in chronological order, the earliest examination is a 
February 2002 VA examination.  It revealed that the veteran 
had corrected vision up to 20/200 in his right eye, and 20/30 
in his left eye.  The veteran reported that a dark spot 
occasionally covered his whole pupil, but his left eye had 
better vision.  The examiner's assessment was corneal edema 
caused by the cataract surgery, right eye optic atrophy less 
likely than not caused by the cataract surgery, and 
irritation at least as likely as not related to the corneal 
edema.

The June 2003 VA examination revealed that the veteran had 
corrected vision up to 20/200 in his right eye and 20/30 in 
his left eye.  The examiner's assessment was an improved 
right eye corneal edema, right eye optic atrophy, and ocular 
irritation.  

The June 2004 VA examination revealed that the veteran had 
corrected vision up to 20/40 in the right eye and 20/20 in 
the left eye.  The VA examiner reported that pupils appeared 
normal to light accommodation and the intra-ocular lenses 
were clear and intact.  There was full range of motion in 
both eyes and full to finger counting in both eyes.  Pupils 
were direct and consensual without afferent pupillary defect.  
He was diagnosed with optic atrophy with deceased visual 
acuity and color vision.  The examiner noted that all 
laboratory tests and carotid duplex were normal, thus ruling 
out alternate etiologies.

In March 2005, the veteran was seen at a VA outpatient 
treatment facility in Chicago, Illinois.  He complained of 
problems in his right eye and requested glasses.  An 
examination revealed that the veteran had corrected vision of 
20/100-2 with a pinhole test of 20/80 in his right eye and 
20/25 with no pinhole test improvement in his left eye.   The 
assessment given was right eye optic atrophy related to 
complications from the veteran's cataract surgery and 
compound myopic astigmatism with the pupil in each eye.  

In September 2005, the veteran was seen at a VA outpatient 
treatment facility in Chicago, Illinois.  He complained of 
continued aching right eye with random occurrences, lasting 
up to one day.  Examination revealed corrected vision up to 
20/50 with a pinhole test of 20/40 in his right eye and 20/30 
with a pinhole test of 20/25 for his left eye.  The 
assessment given was right eye optic atrophy related to 
complications from the veteran's cataract surgery, compound 
myopic astigmatism with the pupil in each eye, and persistent 
post-operative corneal edema and discomfort in his right eye.  

In April 2006, the veteran was seen at a VA outpatient 
treatment facility in Chicago, Illinois.  He complained of 
decreased vision in his right eye.  He also complained of 
sharp pain in his right eye.  He rated the pain as a 5/10 and 
stated that it occurs almost every night while trying to read 
on white paper in his right eye.  He disclaimed any problems 
in his left eye.  An examination revealed corrected vision up 
to 20/60+ for his right eye and 20/30+ for his left eye, with 
no improvement using a pinhole test.  The examiner's 
assessment was right eye optic atrophy related to 
complications from the veteran's cataract surgery and 
persistent post-operative corneal edema and discomfort in his 
right eye.  Pseudophakia was assessed for both eyes.

Finally, the veteran was afforded a VA examination in July 
2007.  The examination revealed that the veteran had 
corrected vision up to 20/50 in his right eye and 20/25 in 
his left eye.  No improvement was noted using a pinhole test.  
The examiner noted full range of motion for both eyes and 
noted surgical dyscoria with afferent pupillary defect by 
reverse.  The examiner noted optic atrophy in the right eye, 
with decreased visual acuity, that was more likely than not 
related to complications from the veteran's cataract surgery.  
The assessment was right eye optic atrophy with decreased 
visual acuity and discomfort in his right eye with early 
bullous keratopathy, which were both more likely than not 
related to complications from the veteran's cataract surgery.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial compensation for 
right eye vision loss related to VA cataract surgery.  As 
previously noted, a 30 percent disability evaluation is 
assigned in the following situations: (1) when vision in both 
eyes is correctable to 20/70; (2) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/100; (3) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/200; or (4) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/200; (5) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 10/200; (6) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 5/200; or (7) when vision in one eye can only 
perceive light and vision in the other eye is correctable to 
20/40.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6070, 
6076-6078.

While the Board notes that the June 2003 VA examination 
revealed 20/200 in the veteran's right eye and 20/20 in his 
left eye, subsequent VA examinations revealed that the 
veteran has improved his corrected vision.  The June 2004 VA 
examination revealed that the veteran had corrected vision up 
to 20/40 in the right eye and 20/20 in the left eye.  The 
September 2005 VA outpatient examination revealed corrected 
vision up to 20/50 with a pinhole test of 20/40 in his right 
eye and 20/30 with a pinhole test of 20/25 for his left eye.  
The July 2007 VA examination found that the veteran's 
corrected visual acuity of the right eye was 20/50 and of the 
left eye was 20/25.  Thus, the evidence does not show that 
the veteran's impairment of vision warrants the next higher 
rating.

Outpatient treatment records from VA facilities in Chicago, 
Illinois spanning from November 1998 to April 2006 are also 
not pertinent to the veteran's claim.  Although they 
establish that the veteran has a right eye disorder, the 
evidence does not illustrate that the veteran's corrected 
vision meets the criteria for the next higher disability 
rating.

In addition, Diagnostic Code 6028 rates postoperative 
disorders due to cataracts as both impairment of vision and 
aphakia.  See 3.8 C.F.R. § 4.84a (2007), Diagnostic Code 
6028.  However, the medical evidence does not show the 
veteran to have either unilateral or bilateral aphakia under 
Diagnostic Code 6029 as incorporated by Diagnostic Code 6028.  
The Board does notes that the veteran was diagnosed with 
pseudophakia in both eyes in an April 2006 exam.  However, 
aphakia is defined as an "absence of the lens of the eye; it 
... is most commonly caused by extraction of a cataract."  
Dorland's Illustrated Medical Dictionary 114 (30th ed. 2003).  
Pseudophakia is a condition in which the degenerated 
crystalline lens is replaced by mesodermal tissue.  See 
Dorland's Illustrated Medical Dictionary 1536 (30th ed. 
2003).  The Board finds that any aphakic state the veteran 
possessed has since been corrected to a pseudoaphakic state 
and therefore he is not entitled to compensation under 
Diagnostic Code 6029 (aphakia).

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in the Rating Schedule.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 20 percent for right eye vision loss are not met 
under other diagnostic codes.  Because diagnostic codes for 
visual acuity are assigned based on impairment of corrected 
vision instead of a diagnosis, alternative diagnostic codes 
are already contemplated in the assigned diagnostic code.

The veteran has made numerous statements about his decreasing 
vision.  For example, the veteran's claim in November 2002 
reflects that the veteran has had deteriorating vision in his 
right eye.  The Board acknowledges that the veteran's 
statements are sufficient to establish the fact that he 
currently has an eye disorder.  Layno, 6 Vet. App. at 470 
(1994).  However, this evidence is competent only so long as 
it remains centered upon matters within the knowledge and 
personal observation of the veteran.  Id; see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2007).  As shown above, a 
preponderance of the evidence demonstrates that the veteran's 
visual acuity has actually improved over the course of the 
appeal. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, however, there 
has been no showing that the veteran's right eye vision loss 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2007) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased initial disability rating in excess of 20 
percent for right eye vision loss is denied.


REMAND

Reason for Remand:  To provide the veteran with a with a VA 
examination, and to issue a supplemental statement of the 
case if needed.

The veteran was originally granted compensation for right eye 
corneal edema with a 10 percent evaluation in a rating 
decision of April 2003.  Because right eye corneal edema is 
not listed under VA regulations, the RO rated the veteran's 
condition under Diagnostic Code 6003 (iritis).  Diagnostic 
Code 6003 utilizes the general rating criteria for diseases 
of the eye. Specifically, iritis in chronic form is rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  38 C.F.R. § 4.84a 
(2007), Diagnostic Code 6003.  

The Board notes that the veteran has frequently complained of 
field loss.  The veteran's reported in his November 2002 
claim that "there was a dark shadow in my right eye that was 
not there before.  It's still there to this day."  The 
veteran complained of a dark spot in his right eye in the 
February 2002 VA examination.  He complained of a shadow in 
his right eye in the June 2003 VA examination.  In his 
substantive appeal dated in March 2004, the veteran reported, 
"a blindspot in my right eye which was not mentioned in the 
statement of the case."

The veteran's statements are sufficient to establish the fact 
that he may be experiencing visual field loss.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that 
although Diagnostic Code 6003 rates for impairment of visual 
acuity or field loss, no recent examination has been given to 
establish the veteran's field of vision.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
inpatient and outpatient treatment 
records from the Lakeside and Westside 
VA Outpatient Centers since April 2006.

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's corneal edema of the right 
eye results in any visual field loss.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
If visual field loss is found, the 
examiner should comment as to etiology 
of the field loss.  Specifically, the 
examiner is to comment on whether it is 
at least as likely as not that any 
field loss is attributed to the 
veteran's corneal edema of the right 
eye.  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.	The RO should then review the issue on 
appeal based on any additional 
evidence.  If the benefits sought on 
appeal are not granted, the RO should 
furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


